EXHIBIT 10.5
ORBITZ WORLDWIDE, INC.
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2011)
1. Purpose. The purpose of the Orbitz Worldwide, Inc. Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to enable directors of Orbitz
Worldwide, Inc. (the “Company”) who are not also employees of the Company to
defer the receipt of certain compensation earned in their capacity as
non-employee directors of the Company. The Plan is an unfunded deferred
compensation plan that is intended to (a) comply with the American Jobs Creation
Act of 2004 and Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance thereunder and shall be
interpreted accordingly and (b) be exempt from the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan shall
become effective on the date of the initial public offering of the Company Stock
(as defined below).
2. Eligibility. Directors of the Company who are not also employees of the
Company or any of its subsidiaries (“Directors”) are eligible to participate in
the Plan, subject to their election to defer eligible compensation as required
hereunder.
3. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (the “Committee”). The Committee shall
have the authority to adopt rules and regulations for carrying out the Plan’s
intent and to interpret, construe and implement the provisions thereof.
Determinations made by the Committee with respect to the Plan, any deferral made
hereunder and any Director’s account shall be final and binding on all persons,
including but not limited to the Company, each Director participating in the
Plan and such Director’s beneficiaries.
4. Deferral of Fees. Subject to such rules and procedures that the Committee may
establish from time to time and subject to any determinations of the Company to
pay compensation to Directors from time to time, Directors may elect to defer
under the Plan all or a portion of their annual retainer fees, as well as such
other fees, stipends and payments determined by the Company to be eligible for
deferral from time to time that are, in each case, otherwise payable in cash in
accordance with the Company’s policies as in effect from time to time (such cash
compensation, collectively, “Fees”).
     (i) Current Directors. A Director who is serving on the Board of Directors
of the Company (the “Board”) on the date this Plan becomes effective may elect
to become a participant in the Plan by electing, within thirty (30) days of the
adoption of this Plan, to defer his or her Director Fees. No election shall be
necessary to effectuate the deferral of Fees which the Company requires to be
deferred hereunder.

1



--------------------------------------------------------------------------------



 



     (ii) New Directors. Each individual who first becomes a Director on or
after the 30th day following the date this Plan becomes effective may elect to
become a participant in the Plan by electing, within thirty (30) days of the
effective date of his or her appointment or election to the Board, to make
deferrals under the Plan. No election shall be necessary to effectuate the
deferral of Fees which the Company requires to be deferred hereunder.
     (iii) Effect of Election. An election under this Section 4 shall be
effective only with respect to Director Fees earned after the effective date of
the election. A Director may elect to become a participant (or to continue or
reinstate his or her active participation) in the Plan for any subsequent plan
year by electing, no later than December 31 of the immediately preceding plan
year, to make deferrals under the Plan. Once a Director has elected to defer any
portion of the Director’s Fees, the election may not be revoked and shall
continue in force for the remainder of the Director’s service as a member of the
Board; provided, however, that a Director may, no later than thirty (30) days
prior to the beginning of any calendar year, revoke his or her deferral election
with respect to the entirety of such calendar year.
5. Form of Deferral. The Company shall establish a separate deferred
compensation account on its books in the name of each Director who has elected
to participate in the Plan. A number of Restricted Stock Units (as defined in
the Company’s 2007 Equity and Incentive Plan, as amended from time to time, or a
successor plan) (the “Stock Plan”) payable in shares of Company common stock,
par value $0.01 per share (“Company Stock”) shall be credited to each such
Director’s account as of each date (a “Deferral Date”) on which amounts deferred
under the Plan would otherwise have been paid to such Director. The Restricted
Stock Units credited to a participating Director’s account under the Plan shall
be issued under the Stock Plan. The number of Restricted Stock Units credited to
a Director’s account as of each Deferral Date shall be calculated by dividing by
the amount so deferred by the Fair Market Value (as defined in the Stock Plan)
of a share of Company Stock as of such Deferral Date. The Restricted Stock Units
so credited shall be immediately vested and non-forfeitable and shall become
payable as set forth in Section 8. Except as set forth herein, the terms and
conditions of the Restricted Stock Units credited to Director’s accounts under
the Plan shall be governed by the Stock Plan, including, but not limited to, the
equitable adjustment provisions set forth in Section 5 thereof.
6. Dividend Equivalents. Additional Restricted Stock Units shall be credited to
a Director’s account in respect of cash dividends and/or special dividends and
distributions paid with respect to Company Stock. The number of Restricted Stock
Units to be credited to a Director’s account under the Plan in respect of any
such dividend or distribution shall equal the quotient obtained by dividing
(a) the total value of the dividends and distributions received, by (b) the Fair
Market Value of a share of Company Stock on the date of such dividend or
distribution. Such additional units shall be credited on the date following the
payment date for such dividend or distribution upon which any Director becomes
entitled to receive a Fee and shall be paid in accordance with the distribution
election made with respect to the underlying units.
7. Restrictions on Transfer. The right of a Director or that of any other person
to the payment of deferred compensation or other benefits under the Plan may not
be assigned, transferred, pledged or encumbered except by will or by the laws of
descent and distribution or with the consent of the Board.

2



--------------------------------------------------------------------------------



 



8. Payment of Accounts. Each Director (or his or her beneficiary) shall receive
a one-time distribution of Common Stock with respect to the Restricted Stock
Units then credited to the Director’s account under the Plan on (a) the date
immediately following the date upon which a Director’s service as a member of
the Board terminates for any reason (the “Termination Date”) in the case of
Restricted Stock Units granted on or after January 1, 2011, and (b) the date
that is 200 days following the Termination Date in the case of Restricted Stock
Units granted prior to January 1, 2011 or if required by Section 409A of the
Code. The number of shares of the Company Stock payable upon such distribution
shall equal the number of Restricted Stock Units credited to such Director’s
account as of the date of such distribution, less applicable withholding.
Fractional shares shall be paid in cash.
9. Unfunded Plan; Creditor’s Rights. The Plan is intended to be an “unfunded”
plan for purposes of ERISA. The obligation of the Company under the Plan is
purely contractual and shall not be funded or secured in any way. A Director or
any beneficiary shall have only the interest of an unsecured general creditor of
the Company in respect of the Restricted Stock Units credited to such Director’s
account under the Plan.
10. Successors in Interest. The obligations of the Company under the Plan shall
be binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.
11. Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware. The Company
intends that transactions under the Plan shall be exempt under Rule 16b-3
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended,
unless otherwise determined by the Company.
12. Termination and Amendment of the Plan. The Board may terminate the Plan at
any time; provided, that termination of the Plan shall not adversely affect the
rights of a Director or beneficiary thereof with respect to amounts previously
deferred under the Plan without the consent of such Director and that of such
Director’s beneficiary. The Board may amend the Plan at any time and from time
to time; provided, however, that no such amendment shall adversely affect the
rights of any Director or beneficiary thereof with respect to amounts previously
deferred under the Plan.

3